DETAILED ACTION
This Office Action is in response to Applicants application filing received  on February 11, 2021.  Claim(s) 1-20 is/are currently pending in the instant application.  The application claims priority to U.S. provisional application 62/972,762 filed on February 11, 2020.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner acknowledges the Applicants filing of IDS references on 08/13/2021, 09/16/2021, 11/23/2021, 06/10/2022, 7/24/2022, and 10/18/2022.  The references have been considered at this time.  A copy of the annotated IDS sheet is included in this correspondence.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a delivery platform integration system which is a  process (Step 1: YES).

The Examiner has identified independent system Claim 5 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 1 and system Claim 13.  Claim 5 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold)
receive a multi-restaurant request, the multi-restaurant request comprising a request of one or more food items from at least one customer, wherein the one or more food items is associated with a plurality of restaurants; 
analyze, via the multi-restaurant request, the following: 
location data of the plurality of restaurants, and 
a plurality of food parameters, 
prioritize, based on the analysis, the following: 
a plurality of pickup times of the one or more food items, and 
a plurality of delivery times to the at least one customer; 
request at least one delivery provider, the request comprising: 
an availability to arrive at the plurality of pickup times and the plurality of delivery times, and at least one prerequisite item relating to the multi-restaurant request; and 
schedule, upon an acceptance of the at least one delivery provider, with the at least one delivery provider, the plurality of pickup times and the plurality of delivery times.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Receiving requests for food, analyzing request for location and food parameters, prioritizing pickup and delivery times, and scheduling pickup and delivery times recites a concept performed in the human mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concept performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The kitchen management platform in Claim 1 does not apply or positively recite any computer components and therefore does not even pass Bilski.  The delivery platform integration system in Claim 13 appears to be just software.  Claims 1 and 13 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

Additionally, the limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Receiving requests for food, analyzing request for location and food parameters, prioritizing pickup and delivery times, and scheduling pickup and delivery times recites a commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The kitchen management platform in Claim 1 does not apply or positively recite any computer components and therefore does not even pass Bilski.  The delivery platform integration system in Claim 13 appears to be just software.  Claims 1 and 13 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims do not recite any computer hardware or additional elements.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 5, and 13 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0094] about implantation using general purpose or special purpose computing devices [The plurality of the aforementioned CPU cores 621 may comprise soft microprocessor cores on a single field programmable gate array (FPGA), such as semiconductor intellectual property cores (IP Core). The plurality of CPU cores 621 architecture may be based on at least one of, but not limited to, Complex instruction set computing (CISC), Zero instruction set computing (ZISC), and Reduced instruction set computing (RISC).] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 5, and 13 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-4, 6-12, and 14-20 further define the abstract idea that is present in their respective independent claims 1, 5, and 13 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-4, 6-12, and 14-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 54-73 of copending Application No. 17/173,983 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Claim 1 can be drawn to claim 54 of copending application 17/173,983; specifically receiving the multi-restaurant order, by a delivery organizer from a software interface, wherein the delivery organizer is a software application executing on a computer, the multi-restaurant order comprising a plurality of order items associated with a plurality of restaurants from at least one customer; 
retrieving, by the delivery organizer, the following information associated with a first order item, of the plurality of order items, the first order item being associated with a first restaurant: 
a first preparation time information, and a first order temperature information; 
retrieving, by the delivery organizer, the following information associated with a second order item, of the plurality of order items, the second order item being associated with a second restaurant: 
a second preparation time information, and a second order temperature information; 
scheduling pickup times, by the delivery organizer, for at least one delivery provider to pick up the first order item and the second order item based on the following: 
geolocation data of the first restaurant and the second restaurant, 
comparing a target temperature of at least one of the first order item and the second order item with at least one of the following: 
the first order temperature information, and the second order temperature information, and a target delivery time for the multi-restaurant order; 
scheduling, based on order data, a first time to begin preparation of the first order item and a second time to begin preparation of the second order item; 
transmitting, by the delivery organizer, the scheduled first time to begin preparation to the first restaurant; 
transmitting, by the delivery organizer, the scheduled second time to begin preparation to the second restaurant; 
transmitting, by the delivery organizer, the pickup times to the at least one delivery provider; 
monitoring, by the delivery organizer, preparation times associated with the first order item and the second order item at their respective restaurants to detect one or more delays; and 
transmitting, by the delivery organizer, based on the monitoring, a notification to one or more delivery providers to adjust one or more of the pickup times.

Claim 2 can be drawn to claim 58 of copending application 17/173,983.
Claim 4 can be drawn to claim 60 of copending application 17/173,983.

Claim 5 can be drawn to claims 54 and 55 of copending application 17/173,983; specifically receiving the multi-restaurant order, by a delivery organizer from a software interface, wherein the delivery organizer is a software application executing on a computer, the multi-restaurant order comprising a plurality of order items associated with a plurality of restaurants from at least one customer; 
retrieving, by the delivery organizer, the following information associated with a first order item, of the plurality of order items, the first order item being associated with a first restaurant: 
a first preparation time information, and a first order temperature information; 
retrieving, by the delivery organizer, the following information associated with a second order item, of the plurality of order items, the second order item being associated with a second restaurant: 
a second preparation time information, and a second order temperature information; 
scheduling pickup times, by the delivery organizer, for at least one delivery provider to pick up the first order item and the second order item based on the following: 
geolocation data of the first restaurant and the second restaurant, 
comparing a target temperature of at least one of the first order item and the second order item with at least one of the following: 
the first order temperature information, and the second order temperature information, and a target delivery time for the multi-restaurant order; 
scheduling, based on order data, a first time to begin preparation of the first order item and a second time to begin preparation of the second order item; 
transmitting, by the delivery organizer, the scheduled first time to begin preparation to the first restaurant; 
transmitting, by the delivery organizer, the scheduled second time to begin preparation to the second restaurant; 
transmitting, by the delivery organizer, the pickup times to the at least one delivery provider; 
monitoring, by the delivery organizer, preparation times associated with the first order item and the second order item at their respective restaurants to detect one or more delays; and 
transmitting, by the delivery organizer, based on the monitoring, a notification to one or more delivery providers to adjust one or more of the pickup times.
wherein transmitting the pickup times to the at least one delivery provider comprises transmitting the pickup times to a plurality of delivery drivers.

Claim 6 can be drawn to claim 57 of copending application 17/173,983.
Claim 7 can be drawn to claim 54 of copending application 17/173,983.
Claim 10 can be drawn to claim 60 of copending application 17/173,983.

Claim 13 can be drawn to claim 54 of copending application 17/173,983; specifically receiving the multi-restaurant order, by a delivery organizer from a software interface, wherein the delivery organizer is a software application executing on a computer, the multi-restaurant order comprising a plurality of order items associated with a plurality of restaurants from at least one customer; 
retrieving, by the delivery organizer, the following information associated with a first order item, of the plurality of order items, the first order item being associated with a first restaurant: 
a first preparation time information, and a first order temperature information; 
retrieving, by the delivery organizer, the following information associated with a second order item, of the plurality of order items, the second order item being associated with a second restaurant: 
a second preparation time information, and a second order temperature information; 
scheduling pickup times, by the delivery organizer, for at least one delivery provider to pick up the first order item and the second order item based on the following: 
geolocation data of the first restaurant and the second restaurant, 
comparing a target temperature of at least one of the first order item and the second order item with at least one of the following: 
the first order temperature information, and the second order temperature information, and a target delivery time for the multi-restaurant order; 
scheduling, based on order data, a first time to begin preparation of the first order item and a second time to begin preparation of the second order item; 
transmitting, by the delivery organizer, the scheduled first time to begin preparation to the first restaurant; 
transmitting, by the delivery organizer, the scheduled second time to begin preparation to the second restaurant; 
transmitting, by the delivery organizer, the pickup times to the at least one delivery provider; 
monitoring, by the delivery organizer, preparation times associated with the first order item and the second order item at their respective restaurants to detect one or more delays; and 
transmitting, by the delivery organizer, based on the monitoring, a notification to one or more delivery providers to adjust one or more of the pickup times.

Claim 14 can be drawn to claim 58 of copending application 17/173,983.
Claim 16 can be drawn to claim 60 of copending application 17/173,983.
Claim 17 can be drawn to claim 54 of copending application 17/173,983.
Claim 19 can be drawn to claim 60 of copending application 17/173,983.

The following claims do not have corresponding claims in the now updated claim set for copending application 17/173,983, however the subject matter is found in the disclosure which is double patenting with a single reference.
Claims 3 and 15 can be drawn to Par. 0191 of copending application 17/173,983. 
Claims 8 and 18 can be drawn to Par. 0108 of copending application 17/173,983. 
Claim 9 can be drawn to Par 0023 of copending application 17/173,983. 
Claims 11 and 20 can be drawn to Par 0194 of copending application 17/173,983.
Claim 12 can be drawn to Par. 0196 of copending application 17/173,983.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 7-14, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mimassi U.S. Publication 2021/0158407 (hereafter Mimassi).
Regarding claim 1, Mimassi discloses receive a multi-restaurant request, the multi-restaurant request comprising a request of one or more food items from at least one customer (par. 0007, receive a request for business enterprise selection assistance from the customer's mobile device, the request comprising a type of good or service desired by the customer and a destination of the customer), 
wherein the one or more food items is associated with a plurality of restaurants (abstract, The system is a cloud-based network containing an optimization server, portals for restaurants, customers, and drivers to enter their information, and an optimization engine which suggests restaurant and food items for order, optimizes food preparation times, and routes both customers and delivery drivers based on a multitude of variables associated with the restaurants, customers, and delivery drivers.); 
identify a time latency to begin a new food item preparation for each of the plurality of restaurants (par. 0027); 
compare a plurality of predetermined preparation times of the one or more food items (par. 0041, food prep based on customers arrival (or drivers pickup par. 0042).  Par. 0042, drivers for multiple restaurants or free-lance drivers available for delivery service); 
schedule, based on the comparing, a plurality of times to begin preparation of the one or more food items (food preparation scheduler 242); 
transmit the plurality of times to begin preparation to the plurality of restaurants (par. 0047; the restaurant selection engine 214 sends food order information 241 to a food preparation scheduler 242 (which may be running on the optimization server 110 or on the restaurant's computer 141), which calculates a food preparation start time determined by comparing the food's preparation time as retrieved from a database 150 with the customer's expected arrival time as determined by the route optimizer 222); 
generate a plurality of proposed pickup times, based on the scheduling, of the one or more food items (par. 0048; the optimization engine may have a delivery optimization subsystem 230, in which a delivery scheduler 232 receives food pickup times from the food preparation scheduler 242, restaurant locations and routing information from the route optimizer 222); and 
transmit the plurality of proposed pickup times to a driver management module (par. 0048; the delivery scheduler may choose an available driver to deliver the order most efficiently (e.g., shortest time from order readiness to arrival at the delivery destination).).

Regarding claim 2, Mimassi discloses wherein the multi-restaurant request further comprises at least one of the following: at least one delivery address; payment information of the at least one customer; contact information of the at least one customer; a desired delivery time (step 709, shortest delivery time); and desired service options.

Regarding claim 5, Mimassi discloses a request of one or more food items from at least one customer, wherein the one or more food items is associated with a plurality of restaurants (par. 0007, receive a request for business enterprise selection assistance from the customer's mobile device, the request comprising a type of good or service desired by the customer and a destination of the customer); 
analyze, via the multi-restaurant request (par. 0040, and presents the identified restaurants and their corresponding food options), the following: 
location data of the plurality of restaurants (par. 0027; the invention makes a multi-variate analysis of a large variety of factors (customer preferences; restaurant location, menu options, and food preparation times; traffic data; etc.) to allow a driver or other user to quickly and easily make an en-route restaurant selection and order food items the customer prefers), and 
a plurality of food parameters (par. 0040, one or more restaurants and one or more food options available at those restaurants that are compatible with the customer's preferences,), prioritize, based on the analysis, the following: 
a plurality of pickup times of the one or more food items (par. 0027 Efficiency in restaurant selection, ordering, food preparation time, pickup time, and minimization of delays due to re-routing become critical, especially where traffic can cause unexpected additional delays.), and 
a plurality of delivery times to the at least one customer (par. 0058, shortest delivery time, although other options are possible); 
request at least one delivery provider, the request comprising: an availability to arrive at the plurality of pickup times and the plurality of delivery times, and at least one prerequisite item relating to the multi-restaurant request (par. 0027, Efficiency in restaurant selection, ordering, food preparation time, pickup time, and minimization of delays due to re-routing become critical, especially where traffic can cause unexpected additional delays); and 
schedule, upon an acceptance of the at least one delivery provider, with the at least one delivery provider, the plurality of pickup times and the plurality of delivery times (par. 0042).

Regarding claim 7, Mimassi discloses wherein the plurality of food parameters comprises at least one of the following: requested temperature of the one or more food items; and requested timing of delivery of the one or more food items (par. 0053).

Regarding claim 8, Mimassi discloses wherein prioritizing the plurality of pickup times and the plurality of delivery times are based one at least one of the following: calculated cooldown times for hot food items; calculated heat up times for cold food items; 
distance between at least one pickup location and at least one delivery location (par. 0038, routing distances); 
traffic conditions between the at least one pickup location and the at least one delivery location (par. 0027, traffic can cause unexpected additional delays); and 
weather conditions between the at least one pickup location and the at least one delivery location.

Regarding claim 9, wherein the at least one delivery provider comprises a dispatch time availability (par. 0042, the optimization engine 200 to suggest pickup times, routes, and scheduling of deliveries. Delivery drivers may be employed by a single restaurant, employed on a shared basis among multiple restaurants, or may be freelance drivers who make themselves available through the system to any restaurant requiring delivery services. Examples of the types of preferences and information that a delivery driver may enter include, but are not limited to: hours of availability, geographical area served by the driver, type of vehicle, and vehicle capacity. The optimization engine 200 tracks driver location, number of orders in the vehicle currently in delivery, traffic information, order availability and location of participating restaurants, and the preferences and information entered by the driver to optimize pick ups, deliveries, and routing among one or more delivery drivers).

Regarding claim 10, Mimassi discloses wherein the multi-restaurant request comprises a payment of the one or more food items (par. 0056, type of food and food cost (also delivery fee)).

Regarding claim 11, Mimassi discloses further configured to receive inventory availability of the plurality of restaurants (par. 0040, the optimization engine 200 identifies one or more restaurants and one or more food options available at those restaurants that are compatible with the customer's preferences, and presents the identified restaurants and their corresponding food options to the customer on the customer's mobile device 131 as suggestions along with indications of the potential delay that will be caused by choosing each suggestion.).

Regarding claim 12, Mimassi discloses further configured to update the multi-restaurant request based on the inventory availability of the plurality of restaurants (par. 0040, presents the identified restaurants and their corresponding food options to the customer on the customer's mobile device 131 as suggestions along with indications of the potential delay that will be caused by choosing each suggestion.).

Regarding claim 13, Mimassi discloses receive a multi-restaurant request, the multi-restaurant request comprising a request of one or more food items from at least one customer (par. 0007, receive a request for business enterprise selection assistance from the customer's mobile device, the request comprising a type of good or service desired by the customer and a destination of the customer), 
wherein the one or more food items is associated with a plurality of restaurants; 
analyze, via the multi-restaurant request (par. 0040, and presents the identified restaurants and their corresponding food options), the following: 
location data of the plurality of restaurants  (par. 0027; the invention makes a multi-variate analysis of a large variety of factors (customer preferences; restaurant location, menu options, and food preparation times; traffic data; etc.) to allow a driver or other user to quickly and easily make an en-route restaurant selection and order food items the customer prefers), and 
a plurality of food parameters (par. 0040, the optimization engine 200 identifies one or more restaurants and one or more food options available at those restaurants that are compatible with the customer's preferences,), 
prioritize, based on the analysis, the following: a plurality of pickup times of the one or more food items, and a plurality of delivery times of the one or more food items to the at least one customer  (par. 0048; the optimization engine may have a delivery optimization subsystem 230, in which a delivery scheduler 232 receives food pickup times from the food preparation scheduler 242, restaurant locations and routing information from the route optimizer 222); 
schedule the plurality of pickup times and the plurality of delivery times; transmit, to a third-party delivery platform, the scheduled plurality of pickup times and the scheduled plurality of delivery times  (par. 0048; the delivery scheduler may choose an available driver to deliver the order most efficiently (e.g., shortest time from order readiness to arrival at the delivery destination).

Claim 14 is substantially similar to claim 2 and therefore rejected under the same rationale. 
Claim 17 is substantially similar to claim 7 and therefore rejected under the same rationale. 
Claim 18 is substantially similar to claim 8 and therefore rejected under the same rationale. 
Claim 19 is substantially similar to claim 10 and therefore rejected under the same rationale. 
Claim 20 is substantially similar to claim 11 and therefore rejected under the same rationale. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mimassi U.S. Publication 2021/0158407 (hereafter Mimassi) in view of Ziade WO 2016/029319 A1 (hereafter Ziade)
Regarding claim 3, Mimassi discloses that of claim 1 and a notification when the pickup is ready but fails to disclose when a pickup is completed.
Ziade discloses in the same field of invention a secure order system including payment and delivery of goods and services where when pickup is complete a pickup notification may be sent to the user device (par., 0263) therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the management system disclosed by Mimassi with the notification as taught by Ziade for verifying pickup of an order as combining prior art elements is known to yield predictable results. 
	
Claim 15 is substantially similar to claim 3 and therefore rejected under the same rationale. 

Regarding claim 4, the combination discloses further configured to transmit payment from the at least one customer, to the plurality of restaurants based on the completion indicator (Ziade, par. 0079; a user, such as a buyer, with more control over the secure ordering, payment and delivery of goods or services, such as in controlling the delivery schedule or verifying whether an order has been fulfilled.) .
Claim 16 is substantially similar to claim 4 and therefore rejected under the same rationale. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mimassi U.S. Publication 2021/0158407 (hereafter Mimassi) in view of Karsten et al. U.S. Publication 2020/0229645 A1 (hereafter Karsten).
Regarding claim 6, Mimassi discloses that of claim 5 but fails to disclose a cooler or thermal container.  
Karsten discloses in the same field of invention a delivery system and apparatus for warming or cooling a chamber to store food for delivery (Fig. 1-4 and abstract) therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the order management system disclosed by Mimassi with the storage apparatus as taught by Karsten for controlling the temperature of food on it’s way to the customer as combining prior art elements is known to yield a predictable result. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art generally refers to food ordering and delivery including associated methods, devices, and systems.
U.S. Publication 2022/0237641 A1 Systems and methods for location-triggered order preparation.
U.S. Publication 2022/0335381 A1 System and methods for automated order preparation and fulfillment timing. 
U.S. Patent 11,188,970 B1 Food delivery optimization.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                           November 4, 2022